DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2021 has been entered, wherein claims 1 and 5 were amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter  claim 5 recites the textile fabric having a uniform thickness, which was not described in Applicant’s specification.  To the contrary, Applicant discloses that the fabric layer comprises local height variations where yarns cross [0057].  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Krech (US 5,674,122, “Krech”).  

Regarding claim 1, Krech discloses an abrasive belt (Figs 3-5, below) comprising: 
a textile fabric 26 being formed of interconnected fabric yarns (4:32-60), and 
a coherent abrasive area that is a single, interconnected abrasive area that is continuous (Fig 5, below, coherent abrasive area defined by area of abrasive particles 38), wherein the coherent abrasive area is configured to sand or abrade a work piece, wherein 
the coherent abrasive area is formed on one side of the textile fabric (formed on the upper side in Fig 5), wherein the coherent abrasive area comprises a plurality of regularly 
With regard to the term “uniform thickness,” Applicant discloses that a “highly uniform thickness of the abrasive belt can be achieved” when there are height variations in the textile fabric that comprises interconnection points defined by crossing yarns that “necessarily entail a local height variation” [0057].  That is, as seen in Applicant’s Figure 2, the term “uniform thickness” would appear to represent a –generally uniform thickness- or –uniform maximum thickness- of the abrasive belt.  Additionally, Applicant describes that acceptable fabrics to form the uniform thickness abrasive belt would comprise weft- and warp-knitted fabrics.  The fabric backing 26 taught by Krech is disclosed as warp-knitted (2:43-48; 4:32-50).  
Krech discloses that the abrasive particles 38 are applied in the make coat 36, which has been applied in liquid or flowable form over the fabric backing 26 (6:46-55).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention that the liquid or flowable make layer would evenly flow across the fabric backing 26 before being drop or electrostatically coated with the abrasive particles.  A skilled artisan would have further understood that the electrostatically sprayed particles over the flowed, even make surface, would define an abrasive area of uniform thickness, such as shown in Figure 5, below, consistent with Applicant’s use of the term, as described above and particularly understanding Krech uses a warp-knitted fabric, consistent with Applicant’s disclosure.  
Applicant has not structurally defined the configuration of the belt itself.  The device of Krech teaches the claimed device, as described above.   Assuming arguendo, that the term “belt” necessarily defines a looped or rolled structure, Krech does disclose that the abrasive article can be formed into “sheets, discs (e.g.,as shown in FIG. 3), rolls and the like” (8:27-32).  As taught by Krech, it would have been obvious to one of ordinary skill in the art before the 

    PNG
    media_image1.png
    338
    314
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    458
    518
    media_image2.png
    Greyscale

                                 
    PNG
    media_image3.png
    401
    511
    media_image3.png
    Greyscale
  

Regarding claims 2-3, Krech discloses the limitations of claim 1, as described above, and further discloses: 
wherein the openings are arranged in lines  (openings are arranged in both vertical lines and in horizontal lines (every other opening), Figs 3-5, above),

each of the multiple ones of the openings are offset from each one of the openings in another one of the lines when viewed along a machine direction of the abrasive belt (machine direction vertical, Figs 3-5), and 
wherein the other one of the lines is adjacent to the respective one of the lines (Fig 3),
but does not explicitly disclose:
that the [horizontal] lines are perpendicular to a machine direction of the abrasive belt, the machine direction being defined by a direction in which the abrasive belt is driven to circulate.  However, Krech does disclose that the abrasive article can be formed into “sheets, discs (e.g.,as shown in FIG. 3), rolls and the like” (8:27-32).  As taught by Krech, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to configure the abrasive article of Krech as a roll, for example, in which a machine direction of the abrasive roll corresponded to a direction in which the abrasive belt is driven to circulate, such as upward in Figure 5, above, where the horizontal lines described above would be perpendicular to the machine direction.  

Regarding claim 4, Krech discloses the limitations of claim 1, as described above, but does not explicitly disclose wherein a ratio of the volume of the fabric yarns to a volume of the abrasive belt, not including the openings, is 0.1:1 to 0.9:1.  Applicant has not assigned any criticality to the claimed ratio, only that it is “preferably” in the claimed range [0039], see MPEP 2144.05 II B)  A skilled artisan would  have found it obvious to configure the volumes of the fabric yarns and the abrasive belt according to application and basic engineering principles, including volumes that were within the claimed ratio. 

Regarding claims 5-8 and 10, Krech discloses the limitations of claim 1, as described above, and further discloses 
wherein the coherent abrasive area on one side of the textile fabric comprises a coating applied to the one side of the textile fabric, the textile fabric having a uniform thickness (consistent with Applicant’s use of the term, as best understood by Examiner, where crossing yarns still define a uniform thickness),	
wherein the thickness of each of the fabric yarns is between 5 to 4000 dtex (4:50-65, 150 denier = 167 dtex), 
wherein the fabric yarns are knitted, stitched or woven (4:32-50), 
wherein the openings have the form of an equilateral quadrilateral or are of hexagonal shape (fig 5, openings 30 define a generally rectangular shape), and 
wherein a largest diameter of the openings is 0.3mm to 20mm (3mm, 5:30-35).

Regarding claim 9, Krech discloses the limitations of claim 1, as described above, but does not explicitly disclose wherein the openings have a long dimension and a short dimension, the long dimension extending in a machine direction of the abrasive belt.  Krech is silent as to the particular proportions of the openings, although the figures above would appear to represent a short dimension in the machine direction. However, Krech also teaches providing hexagonal openings that provide better nonloading characteristics (8:45-55).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to configure the abrasive article of Krech to define hexagonal openings for the reasons described.  With regard to the orientation of the hexagons, it would have been obvious to a skilled artisan to try each of a vertical and horizontal orientation of the hexagonal shape within the fabric pattern, 

Regarding claim 11, Krech discloses the limitations of claim 1, as described above, and further discloses wherein the interconnected fabric yarns are arranged in the form of beams of a plurality of interconnected fabric yarns (Figs 4-5, beams 27 running generally vertically comprising interconnected fibers), the beams separating neighboring openings and being arranged such that they extend in a direction intersecting a machine direction of the abrasive belt (Figs 4-5).

Regarding claim 12, Krech discloses the limitations of claim 1, as described above, and further discloses wherein a number of fabric yarns crossing at interconnection points of the interconnected fabric yarns is constant throughout the abrasive belt (number of fabric yarns crossing in 27 is constant, Fig 4-5).

Regarding claim 13, Krech discloses the limitations of claim 1, as described above, and further discloses wherein the textile fabric has an atlas or cord structure (cord structure of 27, see Figs 4-5).  

Regarding claims 14-17, Krech discloses the limitations of claim 1, as described above, and further comprising reinforcing yarns worked into the textile fabric (yarns of 27 defining reinforcing yarns), 
wherein each of the reinforcing yarns have a thickness of 1 to 1/20 times the thickness of each of the fabric yarns (1 time the thickness of the fabric yarns, 4:50-65), and 
wherein the reinforcing yarns are worked into beams 27 (as described), but Krech does not explicitly disclose that the reinforcing yarns are worked into the textile fabric in the form of a 

Regarding claim 18, Krech discloses the limitations of claim 1, as described above, and further discloses wherein the textile fabric is impregnated with an impregnation and the textile fabric is tensed when applying and/or curing the impregnation (6:33-45, impregnated fabric is stressed and allowed to cure).  

Regarding claim 19, Krech discloses the limitations of claim 1, as described above, and further discloses wherein a total area of the openings is 0.1 to 10 times a total surface area of the total coherent abrasive area (2:48-55; 5:7-20, Examiner noting Applicant has not assigned any criticality to the claimed area relationship, only that it is “preferably” in the claimed range [0071], see MPEP 2144.05 II B).

Regarding claim 20, Krech discloses the limitations of claim 1, as described above, but does not explicitly disclose the claimed elongation in response to the recited force application.  Krech discloses structure consistent with the limitations of claim 1, as described above, and, as such, one of ordinary skill would understand the device of Krech to behave in a similar manners to the claimed invention, including an elongation response to the application of the recited force.  Also, Applicant has not assigned any criticality to the claimed elongation, only that it is “preferably” in the claimed range [0073], see MPEP 2144.05 II B.   The exact percent elongation of a sample length of 200mm of the abrasive belt would have been an obvious matter of choice 

Regarding claims 21-24, Krech discloses an abrasive belt consistent with the required limitations, as described above in the rejections of claims 1-20, including that the backside is flattened (flat), and that the abrasive belt has a uniform thickness (as described above).   As best understood by Examiner, the claimed uniform thickness of Applicant’s abrasive belt is not exactly uniform across the entire belt.  Instead, the uniformity appears to be a general overall uniform thickness, measured at the thicker points, for example, see Applicant’s Figure 2 (see also rejection of claim 1, above).  Krech also teaches a device comprising a fabric that, when coated, would define similar high and low points on a lower surface thereof, and would accordingly also define a generally uniform thickness (as used by Applicant), as would be understood by a skilled artisan.   Applicant’s generally uniform thickness may provide a uniform contact surface and direct pressure control (Spec [0033]), which the device of Krech also provides (“single abrasive surface” 2:30-33; 2:40-42).  Additionally, the abrasive article of Krech would have been obvious to a skilled artisan to be realized as an abrasive roll having a machine direction that was perpendicular to the lines, as described above.  
Assuming arguendo that the limitation of “the backside is flattened” of claim 24 is intended to describe a process step, Examiner indicates that per MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, the limitation would not be given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. 
 
Response to Arguments
Applicant’s arguments with respect to the claims filed March 19, 2021 have been considered but are not persuasive.  Specifically, Applicant alleges that Krech does not teach an abrasive article of uniform thickness.  Examiner respectfully disagrees.  As described above, Applicant has described that a generally uniform thickness may provide a uniform contact surface and direct pressure control (Spec [0033]), which the device of Krech also provides (“single abrasive surface” 2:30-33; 2:40-42).  Applicant’s abrasive belt defines height variations from crossing yarns that can still provide a highly uniform thickness [0057].   Further, one of ordinary skill would understand the warp-knitted fabric of Krech, consistent with Applicant’s disclosure, to provide a similarly uniform thickness.  See also the rejection of claim 1, above.    
With regard to the relationship between the arrangement of lines and the machine direction of the article, Examiner has reinterpreted the reference, as described above.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/BRIAN D KELLER/Primary Examiner, Art Unit 3723